                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


 UNITED STATES OF AMERICA                      CR118-014


         V.




 PHILLIP STEWART
 CARTLEDGE


    MOTION TO APPROVE PRELIMINARY ORDER OF FORFEITURE


      COMES NOW the United States of America, by and through Bobby L.

Christine, the United States Attorney for the Southern District of Georgia, and

respectfully requests that this Court approve the attached Preliminary Order of

Forfeiture.


      This       day of October, 2018.


                                          Respectfully Submitted,

                                          BOBBY L. CHRISTINE
                                          UNITED STATES ATTORNEY


                                          /s/ Patricia G, Rhodes


                                          Patricia G. Rhodes
                                          Georgia Bar No. 307288
                                          Branch Office Chief
                                          Assistant United States Attorney
P.O. Box 2017
Augusta, Georgia 30903
(706) 724-0517
                            CERTIFICATE OF SERVICE


       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing("NEF")which was generated as a

result of electronic filing in this Court.

       This      day of October, 2018.


                                                   BOBBY L. CHRISTINE
                                                   UNITED STATES ATTORNEY


                                                   Isl Patricia G,Rhodes


                                                   Patricia G. Rhodes
                                                   Assistant United States Attorney




                                             -2-
                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


 UNITED STATES OF AMERICA                         CR118-014


           V.




PHILLIP STEWART
 CARTLEDGE


                  PRELIMINARY ORDER OF FORFEITURE


      WHEREAS, on April 3, 2018, a federal grand jury sitting in the Southern

District of Georgia returned a three-count Indictment against Defendant Phillip

Stewart Cartledge (hereinafter, the "Defendant") charging violations of 18 U.S.C. §

922(g)(1) (Counts One through Three - Possession of a Firearm by a Prohibited

Person);

      WHEREAS,the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d) and

28 U.S.C. § 2461(c)of any firearm and ammunition involved in the commission ofthe

offense(s);

      WHEREAS, on June 12, 2018, pursuant to a written plea agreement.

Defendant pled guilty to Count Three of the Indictment, charging Possession of a

Firearm by a Prohibited Person in violation of 18 U.S.C. § 922(g)(1);

      WHEREAS, pursuant to the plea agreement the Defendant agreed to the

forfeiture of his interest in any firearms and ammunition involved or used in the

knowing commission of the offense to which he has pled guilty, specifically, one (1)
Russian Model SKS 7.62 x 39 rifle bearing serial number 918300;i one(1)Springfield

Model XD40 .40 caliber pistol bearing serial number GM166792; one (1) Smith and

Wesson Model M & P 15 Sport II 5.56mm caliber rifle begiring serial number

TH94298; one-hundred seventy-two (172) rounds of assorted ammunition; and

ninety-two(92)rounds of assorted 223 caliber ammunition (collectively, the "Subject

Property"); and

        WHEREAS, Defendant hereby agrees to waive the requirements of Federal

Rules of Criminal Procedure 32.2, and 43(a) regarding notice of the forfeitvire in the

charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment without further order of the Court.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


        1.      Pursuant to 21 U.S.C. § 853 and Rule 32.2(b)(1) of the Federal Rules of

Criminal Procedure, the Government has established the requisite nexus between

the Subject Property and the offense committed by Defendant, and the Subject

Property is hereby forfeited to the United States.

        2.      Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order. No such notice or ancillary

proceeding is necessary to the extent that this Order consists solely as ajudgment for

a sum of money. See Fed. R. Grim. P. 32.2(c)(1).


1 The Indictment and Plea Agreement misidentified the serial number for the Russian Model SEB
7.62 X 39 rifle; the correct serial number is 9918300.
      3.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).

      4.     Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary Order of

Forfeiture shall become final as to Defendant at the time of sentencing and shall be

made part of the sentence and included in the judgment. If no third party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by

Fed. R. Crim. P. 32.2(c)(2).

      5.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of peijury and shall set forth

the nature and extent of the petitioner's right, title, or interest in the Subject

Property, the time and circumstances of the petitioner's acquisition of the right, title

or interest in the Subject Property, and any additional facts supporting the

petitioner's claim and the relief sought.

      6.     If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim.P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.




                                            -3-
      7.     The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C. § 853(n)(2)for the filing of third-party petitions.

      8.     The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       9.    The Clerk of the Court shall forward four certified copies of this Order

to Assistant U.S. Attorney Patricia G. Rhodes, United States Attorney's Office for the

Southern District of Georgia, P.O. Box 2017, Augusta, Georgia 30903.




Date: /p/       gofS
                                  HONtCHiyF^DGE J. RANDAL HALL
                                  UNITED^ATES DISTRICT COURT
                                     )UTHERN DISTRICT OF GEORGIA




                                           -4-
